Case 4:19-cv-00577-ALM-KPJ Document 49 Filed 04/09/20 Page 1 of 1 PRIeEFOBS2

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:19-cv-00577-ALM

 

PROOE OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (0)

This summons for fzame of individual and title, if any) M \ Ch ac aT. J I \ len Yn

was received by me on (date) 2| \ 4| 2020 .

CI I personally served the summons on the individual at (lace)

 

 

 

; on (date) 5 Or
business
a left the summons at the individual’ LACE ad with (name) YL UDVWA COL
hoe” — Ob -worktor , a person of suitable age and discretion who nem ere,

 

(I I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

on (date) 5 or
CF I returned the summons unexecuted because 3; or
CF Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true. & f
Date: 2\24 | 2020 v

enver's signature

Erika Teled4—

Printed name and title

 

 

\bb-Ob 24M Rd Wwhitéstue Ny 11367

Server's address

Additional information regarding attempted service, etc:

 
